UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7281



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES CALVIN SEGERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. William L. Osteen,
Senior District Judge; Russell A. Eliason, Magistrate Judge.
(6:96-cr-00072-JAB)


Submitted:   February 6, 2008          Decided:     February 21, 2008


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Calvin Segers, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Calvin Segers appeals the magistrate judge’s orders

denying his motion to obtain the public record of court proceedings

on the return of the indictments by the grand jury, and denying

reconsideration.      We   have    reviewed    the    record   and   find    no

reversible error.     Accordingly, we affirm for the reasons stated

below.   United States v. Segers, No. 6:96-cr-00072-JAB (M.D.N.C.

Apr. 12 & July 16, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would    not   aid    the

decisional process.

                                                                     AFFIRMED




                                   - 2 -